Citation Nr: 0908782	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-34 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus, Type II.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
Type II.  

3.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to service-connected 
diabetes mellitus, Type II.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to January 
1970.  He also served in the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision granting 
service connection for diabetes mellitus and assigning a 20 
percent evaluation effective August 25, 2003.  

Also on appeal is a June 2004 RO rating decision denying 
secondary service connection for coronary artery disease and 
hypertension.  

As the claim for an increase evaluation involves a request 
for a higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2008.  

During the Board hearing the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The Board notes that, during his hearing, the Veteran 
appeared to raise a new claim for an earlier effective date 
for the grant of service connection for diabetes mellitus.  
The Veteran also appeared to raise claims to reopen his 
previously denied claims of service connection for peripheral 
neuropathy and a total compensation rating based on 
individual unemployability (TDIU).  

Since those issues have not been developed or certified for 
appellate consideration, they are not presently before the 
Board and must be referred to the RO.  

The issues of an increased initial evaluation for service-
connected diabetes mellitus and service connection for 
coronary artery disease are addressed in the REMAND portion 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
finding of hypertension in service or for many years 
thereafter.  

3.  The service-connected diabetes mellitus is not shown to 
have caused or aggravated the claimed hypertension.  




CONCLUSION OF LAW

The Veteran does not have a disability manifested by 
hypertension that is proximately due to or the result of a 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002, Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
decided hereinbelow has been accomplished.  

In September 2003, the RO sent the Veteran a letter advising 
him that to establish entitlement to service connection on 
the merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  The Veteran had ample opportunity to respond prior 
to the issuance of the June 2004 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support the claim herein 
decided and has had ample opportunity to respond.  

The September 2003 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter also advised the Veteran that he must provide 
enough information about the records to allow VA to request 
them from the person or agency having them, and advised the 
Veteran that it was his responsibility to make sure VA 
received the records.  

Accordingly, the Board finds that the September 2003 RO 
letter satisfies the statutory and regulatory requirement 
that VA notify a veteran what evidence, if any, will be 
obtained by the Veteran, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim herein decided, and the 
Veteran was afforded an opportunity to submit such 
information or evidence prior to the issuance of the 
Supplemental Statement of the Case (SSOC) in September 2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim herein 
decided is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In a March 2008 letter, the RO advised the Veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim herein 
decided.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.

The Board notes that the Veteran indicated during his Board 
hearing that he receives Social Security disability benefits 
for a back disorder.  Where there is actual notice to VA that 
an appellant is receiving disability benefits from the Social 
Security Administration (SSA), VA must acquire the pertinent 
records, including a copy of the decision granting SSA 
disability benefits and the supporting medical documentation.  
Baker v. West, 11 Vet. App. 163 (1998).  

Since the Veteran testified that he receives disability 
benefits for a back disorder, which findings would have no 
reasonable possibility of substantiating the present claim, 
the Board finds that remand is not necessary to obtain the 
pertinent SSA records with regard to the claim herein 
decided.

The Veteran was afforded a VA examination in May 2004 for the 
express purpose of determining whether his claimed disorder 
is due to active service or a service-connected disability.  
The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument and 
additional documentary evidence in support of his claims.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

The Veteran asserts that his hypertension is caused by his 
service-connected diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, 
service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003); 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  

In this case, the medical evidence of record includes a 
December 2001 hospital discharge summary authored by a 
private (non-VA) physician, Dr. JKT, which noted a history of 
hypertension.  Also, a December 2003 treatment note from Dr. 
NBT included a diagnosis of hypertension.  Accordingly, the 
Board finds that the Veteran is competently diagnosed as 
having hypertension.  

With regard to the relationship of the diagnosed essential 
hypertension and the service-connected diabetes mellitus, the 
record includes competent medical evidence both supporting 
and contradicting the Veteran's contentions.  

First, in May 2004, the Veteran underwent a VA examination by 
a physician.  After reviewing the Veteran's claims file and 
documenting the relevant medical history, the examiner noted 
his current complaints.  

The VA examiner found that the Veteran had hypertension.  
However, based on laboratory studies, the examiner explained 
that an EKG did not show hypertensive heart disease.  It was 
noted to be as likely as not that the Veteran had had 
hypertension prior to treatment in 2001.  

The VA examiner also noted that the laboratory studies showed 
no evidence of diabetic nephropathy or left ventricular 
hypertrophy.  

On physical examination, he found that the Veteran's blood 
pressure was 132/78, 142/78 and 134/74.  The VA examiner 
concluded that it was not likely that the diabetes has either 
aggravated or caused the essential hypertension.  

In support of the Veteran's claim, the record includes a 
December 2004 letter from a private (non-VA) Doctor of 
Optometry (D.O.).  According to the optometrist, recent 
research indicates that Type II diabetes was part of a 
"Metabolic Syndrome," also called "Syndrome X," which 
includes diabetes, high cholesterol and high blood pressure.  
She noted that the Veteran had had high blood pressure for 
more than one year, as shown by the medical history  

These medical opinions are medical conclusions that the Board 
cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 
66 (1991).  However, the Board is free to assess medical 
evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board's duty is to assess the credibility and probative 
value of medical evidence.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The probative weight of medical evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor one medical opinion over another if it offers 
an adequate statement of reasons or bases.  See Owens, 7 Vet. 
App. at 433.  

The Board finds that the VA examiner's medical opinion 
carries significant weight since it was factually accurate, 
fully articulated, and based on sound reasoning.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri, 
4 Vet. App. at 470-71; Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  Moreover, the examiner is a physician.  

In contrast, the optometrist's opinion is found to carry less 
weight.  First, she is not shown to be a physician.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1995) (a medical professional is 
not competent to opine as to matters outside his scope of 
expertise).  

In addition, she did not appear to have the claims file for 
review and did not provide a factually accurate medical 
history reported by the Veteran.  See Nieves-Rodriguez, 22 
Vet.App. at 303 (if a physician did not have the claims file 
available, she can also demonstrate her awareness of the 
relevant medical history by providing a factually accurate 
medical history reported by the Veteran).  

In particular, she noted that the Veteran had been diagnosed 
with diabetes mellitus "some time" in 2003.  However, she 
was not more specific.  

Finally, the optometrist's opinion is too speculative to 
provide the degree of certainty required for medical nexus 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions expressed in speculative language do not 
provide the degree of certainty required for medical nexus 
evidence); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(a doctor's statement framed in terms such as "could have 
been" is not probative).  

More specifically, a careful reading of the opinion reveals 
that the optometrist did not actually state an opinion 
regarding the relationship between the Veteran's hypertension 
and his service-connected diabetes mellitus.  Rather, she 
simply noting that high blood pressure and diabetes might 
both be part of a disorder called "Metabolic Syndrome."  

For these reasons, the optometrist's December 2004 opinion 
has less probative value than the VA examiner's opinion.  

Accordingly, the competent medical evidence of record 
establishes that the Veteran's essential hypertension is not 
related to his service-connected diabetes mellitus.  

The Board notes that the Veteran has not asserted that his 
essential hypertension had its onset in service.  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
Veteran's claim of service connection for hypertension as 
secondary to service-connected diabetes mellitus.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for hypertension is denied.  


REMAND

After careful review of the record, the Board finds that 
remand is warranted for the Veteran's claims of increased 
initial evaluation for service-connected diabetes mellitus 
and service connection for coronary artery disease (CAD), 
claimed as secondary to the service-connected diabetes 
mellitus, Type II.

First, the record does not provide an adequate basis upon to 
decide the Veteran's increased rating claim.  

In particular, the Veteran testified during his hearing that 
his service-connected diabetes mellitus currently requires 
insulin, a restricted diet, and regulation of activities.  

However, the record does not include medical evidence 
directly relating to the current symptomatology of the 
diabetes mellitus.  Accordingly, remand is necessary to 
obtain a VA examination fully evaluating the current severity 
of the Veteran's service-connected diabetes mellitus.  

Second, the Veteran's claim of service connection for CAD 
must be remanded since it is intertwined with the increased 
rating claim.  In particular, the examiner noted in the May 
2004 VA examination report that the CAD developed prior to 
the diagnosis of diabetes mellitus.  Furthermore, the 
examiner found no evidence of progression since the diabetes 
mellitus was diagnosed.  

Therefore, he concluded, it is not likely that the DM was 
either the cause of or aggravation of the Veteran's CAD "at 
this time, but may in the future" [emphasis added].  

In light of the Veteran's testimony regarding increased 
severity of the service-connected diabetes mellitus, and the 
VA examiner's opinion suggesting a possible relationship with 
CAD, remand is necessary to determine the present 
relationship between the two disorders.  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination(s) at an appropriate medical facility.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to an increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The RO should also ensure 
that its letter meets the notice requirements of 
Dingess/Hartman, 19 Vet App 473 (2006), as regards the five 
elements of a claim for service connection, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  

The RO's letter should advise the Veteran 
of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding a claim 
for an increased rating, and the five 
elements of a claim for service 
connection as required by 
Dingess/Hartman.  

The letter should advise the Veteran of 
the respective duties of VA and the 
claimant in procuring evidence, and 
should invite the Veteran to provide VA 
with any evidence in his possession 
relevant to his claim that is not already 
of record.  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
obtained should be associated with the 
claims file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
a VA examination to determine the current 
severity of the service-connected 
diabetes mellitus.  

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination, the examiner 
should provide an assessment of the 
current severity of the Veteran's service-
connected diabetes mellitus and should set 
forth all examination findings, along with 
a complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  After completing the above action, 
the RO should arrange for the Veteran to 
undergo a VA examination to determine the 
nature and likely etiology of the claimed 
CAD.  

Based on the examination, the examiner 
should specifically indicate whether the 
Veteran currently coronary artery disease 
that is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) caused or aggravated by the 
service-connected diabetes mellitus.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical and lay 
evidence of record.  The examiner should 
set forth all examination findings, along 
with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re-adjudicate the remanded 
claims in light of all pertinent evidence 
and legal authority.  

If any benefit sought on appeal remains 
denied after readjudication, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


